Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Bedi on 3/29/2022.

The application has been amended as follows: 
In claim 1, lines 24-25, please delete [, or the support member at locations that are in the first vertical plane] and insert – at locations that are in the first vertical plane, or are secured to the support member at locations that are in the first vertical plane and without forming loops around a horizontal stringer of the support member --;
In claim 3, line 3, before ‘structural’, please insert – a --;
Please cancel claim16;
In claim 18, line 23, after ‘component’ and before the comma, please insert – at locations that are in the first vertical plane --;
In claim 18, line 24, before ‘at locations’, please delete [and];
In claim 18, line 24, after ‘plane’ and before the comma, please insert – and without forming loops around a horizontal stringer of the support member --.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates or makes obvious a system for supporting a non-structural building component, the system having a plurality of suspension assemblies comprising a first elongate non-rigid member that is secured at an upper end to a structural portion of the building at a first location, and at a lower end to the non-structural building component or a support member to which the non-structural building component is secured, at least one second elongate non-rigid member that is secured at a lower end to the non-structural building component, or the support member to which the non-structural building component is secured, and at an upper end to a structural portion of the building at  a second location, wherein the first elongate member is oriented substantially vertically and the second location is horizontally spaced from the first location, such that the second elongate non-rigid member is inclined to vertical, wherein the suspension assemblies are arranged in one or more pairs of suspension assemblies and wherein, within each pair of suspension assemblies the first elongate non-rigid members define a first vertical plane, and the lower ends of the second elongate non-rigid members are secured to the non-structural building component or the support member at locations that are in the first vertical plane without forming loops around a horizontal stringer of the support member, in addition to the rest of the limitations present in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633